Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "the bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-32 and 34-44 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Schembri et al. (US 2002/0064774).
Schembri discloses a testing substrate (fig. 1a-1b, 2) comprising:
a substrate material (fig. 1a-1b, 2, ref. 11; para 92) defining at least one well, the at least one well having a bottom surface (12), a center (center of surface 12 as seen in fig. 1a, ref. 11b), and at least one side wall (the side wall can be seen as structure 22e which holds the substrate material 11 and conforms to the circular substrate; in a different embodiment shows in fig. 6, the substrate material 11 is inserted into holders 37a which O-ring 37a-4 surrounds the substrate material.  A top ring plate is where the array 10a is inserted and surrounded), 
the at least one side wall having a cross-sectional shape when lying in a plane parallel to the bottom surface (the substrate 11 is circular and side wall 22e conforms to the substrate outer perimeter to enclose the substrate to keep liquids contained therein); and 
a set of analysis features (fig. 1, ref. 13a or 14, or in fig. 1b, refs 15a-15e) on the bottom surface in a pattern (annular ring shaped pattern), characterized in that the pattern has multiple circular rings of analysis features (see fig. 1a-1b), wherein each ring of the multiple rings of analysis features has a shape similar to the cross-sectional shape of the side wall (the side wall surrounds the circular substrate 11), wherein for each ring of the multiple rings of analysis features, a distance from the outer edge of the at least one well to the center of each of the analysis features is about 20% to about 80% of a radius of the at least one well (see fig. 1a which shows the analysis features located within about 20%to 80% of a radius of the one well).  
Regarding claim 27, the substrate of claim 26, wherein for each ring of the multiple rings of analysis features, all of the analysis features of the ring are arranged such that a distance from a center of each of the features to the center of the well is the same for each of the features (fig. 1a shows a first ring closest to the center having all the analysis features at the same distance from the center of the well, see fig. 1b, para 92).  
Regarding claim 28, the substrate of claim 26, wherein for each ring of the multiple rings of analysis features, the analysis features of the ring are arranged such that an angle is formed by a first line that extends from the center of one feature to the center of the at least one well and a second line that extends from the center of an adjacent feature to the center of the at least one well, wherein the angle is the same for each adjacent line (see fig. 1a and 1b, each ring is concentric and spaced apart the same distance from the next ring. Further each analysis feature is spaced the same from the adjacent analysis feature in each concentric ring).     
Regarding claim 29, the substrate of claim 26, wherein for each ring of the multiple rings of analysis features, a distance from the outer edge of the at least one well to the center of each of the analysis features is about 30% to about 70% of the radius of the at least one well (see fig. 1a).  
Regarding claim 30, the substrate of claim 26, wherein an entirety of the bottom surface is substantially flat (para 92, surface 12 is flat as seen in the side view of fig. 2).  
Regarding claim 31, the substrate of claim 26, wherein the analysis features of the set of analysis features are printed on the bottom surface (this limitation is directed to a product by process limitation and does not further structurally limit the instant claims.  Para 101-103 discloses printing the analysis features thereon).  
Regarding claim 32, the substrate of claim 26, wherein at least one ring of the multiple rings of analysis features has 8 to 16 analysis features (para 92 states if there are 20 rings, 15 analysis features are used).

Regarding claim 34, the substrate of claim 26, wherein at least some of the analysis features comprise an antibody (para 91).  
Regarding claim 35, Schembri discloses a method for forming a testing substrate, comprising:
forming a set of analysis features on the bottom surface (12) of a well of the testing substrate 11), the well having a bottom surface (12), a center (center of surface 12 as seen in fig. 1a, ref. 11b), and at least one side wall (the side wall can be seen as structure 22e which holds the substrate material 11 and conforms to the circular substrate; in a different embodiment shows in fig. 6, the substrate material 11 is inserted into holders 37a which O-ring 37a-4 surrounds the substrate material.  A top ring plate is where the array 10a is inserted and surrounded), the at least one side wall having a cross-sectional shape when lying in a plane parallel to the bottom surface (the substrate 11 is circular and side wall 22e conforms to the substrate outer perimeter to enclose the substrate to keep liquids contained therein), and wherein the analysis features are arranged in a pattern (fig. 1, ref. 13a or 14, or in fig. 1b, refs 15a-15e), characterized by multiple circular rings of analysis features (See fig. 1a-1b), 
wherein each ring of the multiple rings of analysis features has a shape similar to the cross-sectional shape of the side wall (the side wall surrounds the circular substrate 11; in a different embodiment shows in fig. 6, the substrate material 11 is inserted into holders 37a which O-ring 37a-4 surrounds the substrate material.  A top ring plate is where the array 10a is inserted and surrounded), wherein for each ring of the multiple rings of analysis features, a distance from the outer edge of the at least one well to the center of each of the analysis features is 10% to 90% of a radius of the at least one well (see fig. 1a which shows the analysis features located within about 10%to 90% of a radius of the one well.     
Regarding claim 36, the method of claim 35, wherein for each ring of the multiple rings of analysis features, all of the analysis features of the ring are arranged such that a distance from a center of each of the features to the center of the well is the same for each of the features (fig. 1a shows a first ring closest to the center having all the analysis features at the same distance from the center of the well, see fig. 1b, para 92). 
Regarding claim 37, the method of claim 35, wherein for each ring of the multiple rings of analysis features, the analysis features of the ring are arranged such that an angle is formed by a first line that extends from the center of one feature to the center of the at least one well and a second line that extends from the center of an adjacent feature to the center of the at least one well, wherein the angle is the same for each adjacent line (see fig. 1a and 1b, each ring is concentric and spaced apart the same distance from the next ring. Further each analysis feature is spaced the same from the adjacent analysis feature in each concentric ring).  
Regarding claim 38, the method claim 35, wherein for each ring of the multiple rings of analysis features, a distance from the outer edge of the at least one well to the center of each of the analysis features is about 30% to about 70% of the radius of the at least one well (see fig. 1a).   
Regarding claim 39, the method of claim 35, wherein an entirety of the bottom surface is substantially flat (para 92, surface 12 is flat as seen in the side view of fig. 2).  
Regarding claim 40, the method of claim 35, wherein the step of forming the set of analysis features comprises printing the set of analysis features on the bottom surface (Para 101-103 discloses printing the analysis features thereon).  
Regarding claim 41, the method of claim 35, wherein at least one ring of the multiple rings of analysis features has 8 to 16 analysis features (para 92 states if there are 20 rings, 15 analysis features are used).  
Regarding claim 43, the method of claim 35, wherein at least some of the analysis features comprise an antibody (para 91).     
Regarding claim 44, the method of claim 29, further comprising: incubating the testing substrate (para 55); applying blocking material to the testing substrate on which the set of analysis features is provided (para 106); drying the testing substrate (para 108); and processing the testing substrate for usage or storage (para 129-130, optical analysis; 25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schembri et al. (US 2002/0064774).
Schembri teaches a testing device have a circular substrate with analysis features printed thereon.  Paragraph 138 states the analysis features 14 and 16 are nominally 100 microns in diameter.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Schembri to increase the size of the diameter of the analysis feature through result effective variable in order to screen more or less analysis features on a given standard size substrate for analysis.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797